DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 30, 2021; April 12, 2022 and May 31, 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 – 5, 7 – 9, 12, 13, 15 – 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of copending Application No. 17/696,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited in the present application is already disclosed in the US Patent. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to claim 1, the copending discloses a speed square comprising a triangular flat plate having measurement markings indicated on at least one face; a T bar affixed to, and extending along, a length of a first side of the triangular flat plate; an extension element operably coupled to an end of a second side of the triangular flat plate opposite the T bar, the extension element having measurement markings indicated on at least one face, such that the measurement markings of the triangular flat face continue on the extension element; and a hinge configured to extend and retract the extension element between an open position and a stowed position, wherein a rotational axis of the hinge is parallel with a direction of extension of the T bar (See claims 1 and 2 of the copending application).
 
Referring to claim 2, the copending application sets forth a speed square further comprising a retention element configured to retain the extension element in the stowed position (See claim 4 of the copending application).



In regards to claim 3, the copending application teaches a speed square wherein the retention element comprises a plunger configured to extend toward an aperture to retain the extension element in the stowed position responsive to alignment of the plunger and the aperture, wherein the plunger is biased toward the aperture in the stowed position (See claim 5 of the copending application).
  
Regarding claim 4, the copending application shows a speed square wherein the plunger is disposed in the extension element and the aperture is disposed in the T bar (See claim 5 of the copending application).

With regards to claim 5, the copending application discloses a speed square wherein the plunger is configured to urge a protruding element into the aperture, and wherein the plunger is oriented to urge the protruding element in a direction substantially parallel to a direction of longitudinal extension of the extension element (See claim 6 of the copending application).

Referring to claim 7, the copending application sets forth a speed square wherein an access window is disposed in the triangular flat plate proximate an intersection of the T bar and the second side, and wherein the extension element is visible through the access window in the stowed position and not visible through the access window in an open position (See claim 8 of the copending application).



Regarding claim 8, the copending application shows a speed square wherein the extension element is configured to transition out of the stowed position responsive to force exerted on the extension element through the access window to overcome biasing of the plunger and release the retention element (See claim 9 of the copending application).
  
With respect to claim 9, the copending application discloses a speed square further comprising: an extension lock configured to retain the extension element in the open position (See claim 11 of the copending application).
  
Referring to claim 12, the copending application sets forth a speed square wherein the T bar extends substantially perpendicular to a plane in which the triangular flat plate lies away from both opposing faces of the triangular flat plate (See claim 12 of the copending application).

In regards to claim 13, the copending application teaches a speed square wherein the hinge connects the extension element to the triangular flat plate proximate to an intersection of the second side and a third side forming a hypotenuse of the triangular flat plate (See claim 13 of the copending application).

Regarding claim 14, the copending application shows a speed square wherein the third side further comprises a set of angle measurement markings to enable measurement of an angle relative to the T bar (See claim 14 of the copending application).


With regards to claim 15, the copending application discloses a speed square comprising a triangular flat plate having a first side, a second side, and a hypotenuse, the second side having first length measurement markings indicated thereon, and the hypotenuse having angle markings thereon; an extension element operably coupled to an end of the second side, the extension element having second length measurement markings indicated thereon, such that the second length measurement markings continue from the first length measurement markings; and a hinge configured to extend and retract the extension element between an open position and a stowed position, wherein a rotational axis of the hinge is parallel with a direction of extension of the first side (See claim 15 of the copending application).

Referring to claim 16, the copending application sets forth a speed square further comprising a retention element configured to retain the extension element in the stowed position (See claim 17 of the copending application).

In regards to claim 17, the copending application teaches a speed square wherein the retention element comprises a plunger configured to extend toward an aperture to retain the extension element in the stowed position responsive to alignment of the plunger and the aperture, wherein the plunger is biased toward the aperture in the stowed position (See claim 18 of the copending application).



Regarding claim 18, the copending application shows a speed square wherein the plunger is disposed in the extension element and the aperture is disposed in the first side (See claim 18 of the copending application).
  
With respect to claim 20, the copending application discloses a speed square wherein multiple instances of the retention element are provided on complementary surfaces of the first side and the extension element (See claim 19 of the copending application).

Allowable Subject Matter

Claims 6, 10 – 11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Visser (US 8,146,260)
Marshall (US 7,174,650)
Hiland Jr. (US 7,481,143)
Frankowiak (US Pub. No. 2006/0085993)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 3, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861